IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,888


                      EX PARTE ANGEL STEVEN DOOLEY, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. CR10-0671-01 IN THE 43rd DISTRICT COURT
                            FROM PARKER COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of assault causing

bodily injury and sentenced to six years’ imprisonment. He did not appeal his conviction.

        Applicant contends that he is being improperly denied the pre-sentence jail time credit

awarded on his judgment because of an error regarding the offense date listed on that same judgment.

        The Applicant is entitled to relief. The record reflects that, due to an error in judicial

reasoning, the trial court listed an incorrect offense date on the judgment. This error is preventing
                                                                                                  2

the Applicant from receiving the jail time credit that was correctly awarded in the judgment.1

       Relief is granted. The judgment in Cause No. CR10-0671-01 in the 43rd District Court of

Parker County is reformed to reflect an offense date of May 14, 2010, and the Applicant is to be

awarded credit for the period of time listed on the judgment.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: October 3, 2012
Do not publish




       1
        The trial court incorrectly listed the offense date as July 27, 2010, and then awarded the
Applicant jail time credit from June 15, 2010 to November 22, 2010.